DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al (WO 2016/204148 and its machine translation).
Miyamoto et al disclose a photosensitive composition for forming a black matrix (instant claim 15) comprising a resin (A), a photopolymerizable compound (B), a photopolymerizable initiator (C) ([0141]), a colorant, a multifunctional thiol, a UV absorber or polymerization inhibitor, adhesion promoter, and a solvent.
The resin comprises a unit having a furyl group monomer (a-1), a monomer having a carboxyl group (a-2), a monomer having a reactive functional group or combination of monomers comprising a group such as an epoxy, carboxyl, isocyanate, acid anhydride, etc. (a-3), and a reactive monomer having a furfuryl group (a-4). Epoxy groups exemplified include both units described for the instant (a2) (such as epoxybutyl or epoxycyclohexyl(meth)acrylates), and those meeting the instant (a3) (such as glycidyl (meth)acrylate). The amounts of the epoxy-containing/ functional group containing monomers are between 24.8 and 88.9 (with most being below 50%)/ 12.6 to 88.9 (with most being between 12 and 49%; see tables 4 and 5), which falls within the scope of the instant claim 10. When multiple compounds are employed in combination, one of ordinary skill in the art would immediately envisage employing them in equal molar amounts, thus a molar ratio falling within the scope of the instant claim 11. The examples employ Unit (a-2) includes 2-methacryloyloxyethyl succinic acid (general formula [6], examples; instant claims 7-9). 
The colorant includes a black colorant, which may be organic or inorganic, and employed in combination with a blue or purple colorant. The amount added is preferably 40 to 90% by mass of the composition ([0212]-[0214]; instant claims 12 and 13). 
The thiol compound is added to promote polymerization and increases sensitivity, with exemplified compounds including pentaerythriol tetrakis (3-mercaptopropionate) and trimethyloylpropane tris (3-mercaptopropionate). The compound is present in an amount of 0.05 to 100 parts, preferably 0.05 to 50 parts per weight of the colorant, which falls within the scope of the instant claims ([0215]-[0216]; instant claims 1, 3, and 4) . 

Claim(s) 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al in view of Holzle et al (8,927,182).
Miyamoto et al discloses that the polymerizable functional groups of compound (B) aid in crosslinking. The polymerizable compound may be a combination of compounds, and multiple examples in tables 6A and 6B demonstrate the multiple compounds (B) are employed in combination, however the reference fails to teach a compound (F) as instantly claimed. 
Holzle et al disclose a photosensitive black colorant mixture comprising a binder resin, a black colorant, and a photopolymerizable unsaturated compound, wherein the reference teaches that preferred compounds include glycerol 1,3-diglycerolate diacrylate, which improves the crosslinking resulting in improved dispersion stability, solubility, and chemical resistance (instant claims 2 and 5). Given the amount taught for the compound (B) by Miyamoto et al, the compound would be included in an amount falling within the scope of the instant claim 6.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Miyamoto et al, choosing as a compound (B), the known compound of Holzle having multiple double bonds and multiple -OH groups as an additional polymerizable compound in combination with another polymerizable compound to achieve the advantage of higher crosslinking degree, improved chemical resistance, and dispersion stability as taught to be known in the art by Holzle. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miaymoto et al in view of Na (9,046,771).
Miaymoto et al has been discussed above. The reference teaches that known additives may be included in the composition to impart or improve various properties. The non-limiting list of such known additives fails to specifically disclose a photobase generator.
Na teaches a photosensitive composition for a black matrix comprising a binder resin, a black colorant, and a photopolymerizable unsaturated compound, and additional additives such as surfactants, adhesion promotors, UV absorbants, curing agents, and photobase generators. The reference teaches that photobase generators are known additives in compositions similar to that of the primary reference, and that their inclusion in the composition results in the advantage of having high resistance to the developing solution, thus maintaining patter profile and decreasing residue (column 8, line 64 to column 9, line 59). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Miyamoto et al, choosing as an additive, a known additive for colored resins, such as a photobase generator to achieve the advantage of improved resistance to developer as taught to be known in the art by Na. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722